Citation Nr: 1514179	
Decision Date: 04/02/15    Archive Date: 04/09/15

DOCKET NO.  11-15 028A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for costochondritis ("chest disability").  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant, T.D. 


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel 


INTRODUCTION

The Veteran had active military duty from October 1971 to July 1973 and from January 1975 to December 1977.  

This matter comes before the Board of Veterans' Appeals (Board) from a May 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The Veteran testified at a hearing before the Board in March 2014.  A VLJ who conducts a hearing must fully explain the issues and suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the hearing, the Veteran was assisted by a representative, and both the representative and the VLJ asked relevant questions concerning the Veteran's symptoms and the resulting impairment, as well as the effect of his disability on his daily life and his occupation.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2).


FINDINGS OF FACT

The Veteran's currently demonstrated chest disability is shown as likely as not to be due to a fall the Veteran sustained during the Veteran's period of active service.  


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his disability manifested by chest pain is due to a disease or injury that was incurred during active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran has asserted service connection for a chest disability.  Specifically, he claims that his current diagnosis of costochondritis stems from a fall that he sustained in service.  After careful review of the evidence of record, the Board finds that service connection is warranted.  

Service connection will be granted if it is shown that a Veteran has a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty in the active military, naval or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury incurred in service alone is not enough.  There must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b). 
  
In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service.  38 C.F.R. § 3.303(d).  Generally, to prove service connection, the record must contain: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and a disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In certain cases, competent lay evidence may demonstrate the presence of any of these elements.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009). 

In September 1997, the Veteran was diagnosed with costochondritis by his private physician, after complaining of burning and aching all of the time in the chest wall.  As such, the first element of service connection has been met.  The remaining questions are whether there is evidence of an in service occurrence of an injury or disease and competent evidence of a nexus between the current disability and the inservice disease or injury.  

The Veteran's service treatment records show that in January 1972 Veteran sustained a fall from a 12-foot pole while in service.  He was treated for splinters in his chest, as well as pain in his chest and back.  

The Veteran submitted evidence from his primary care physician dated January 2015, providing a causal relationship between his current disability and the injury incurred during service.  Dr. H.J. states that the Veteran sustained multiple injuries to his neck, back and chest as result of his fall.  In Dr. H.J.'s opinion, this fall from the pole resulted in his current diagnosis of costochondritis, secondary to his injuries to the chest.  The doctor supported this opinion by stating that based on the fact that this blunt trauma to the Veteran's chest resulted in bruised ribs, in addition to foreign body fragments, i.e. wood splinters, which were embedded into his tissue and also the chest wall, it is his medical opinion that the fall elicited an inflammatory response which resulted in chronic chest discomfort, diagnosed as costochondritis.  

The Veteran was provided a VA examination in relation to his claim for costochondritis in February 2010.  The examiner focused primarily on the condition of the Veteran's heart and not on the chest plate or cartilage that connects a rib to the breastbone.  However, the examiner concluded that he could not provide an opinion as to the etiology of the Veteran's current complaints of pain his chest.  The examiner stated that he could state whether the Veteran's current condition is related to the fall he sustained in service without resorting to mere speculation.  Normally, the Board would remand this claim for another opinion, when examiner cannot provide an opinion with supporting rationale.  However, the Board finds that one is not necessary, as the nexus opinion provided by the Veteran's private physician is probative to the issue of service connection, provides a current diagnosis, and an opinion as to the etiology of his current disability supported by a rationale.  

The Veteran also testified at a Board hearing in February 2015, provided personal statements, as well as buddy statements as evidence in support of his claim.  At the Veteran's hearing, he testified that he had chest pain in service that has continued through the present day.  The Veteran's brother submitted a statement in January 2015 reporting that the Veteran has a 4-inch scar on his chest from where the splinters were removed.  In this regard, the Veteran and his brother are competent to testify as to his symptoms, including pain and evidence of a scar, as it is something of which they would have personal knowledge.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge).

Thus, in reviewing the entire record, the Board finds the evidence to be in relative equipoise in showing that the Veteran's current chest disability manifested by recurrent chest pain had its clinical onset due to the documented injury that he sustained during his period of active service.  

In resolving all reasonable doubt for a chest disability in the Veteran's favor, service connection for a costochondritis is granted.  

Duty to Notify and Assist 

Since the entire benefit sought on appeal has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out in the Veterans Claims Assistance Act (VCAA) of 2000 (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).


ORDER

Service connection for costochondritis is granted.  


____________________________________________
H SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


